UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd, Suite 1250 San Jose, CA95113 (Address of principal executive offices) (Zip code) Firsthand Capital Management, Inc. 150 Almaden Blvd, Suite 1250 San Jose, CA95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end:December 31 Date of reporting period:December 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Performance and Portfolio Discussion 8 Audit Letter 14 Portfolio of Investments 15 Statements of Assets and Liabilities 20 Statements of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Additional Information 41 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 12/31/13) FUND 1-YEAR 3-YEAR 5-YEAR 10-YEAR EXPENSE RATIO Firsthand Technology Opportunities Fund 31.80% 11.13% 25.28% 10.50% 1.85% Firsthand Alternative Energy Fund 93.71% -3.81% 2.64% • 1.98% NASDAQ Composite Index 40.17% 17.84% 22.95% 8.82% • S&P 500 Index 32.38% 16.14% 17.91% 7.39% • WilderHill Clean Energy Index 58.54% -13.43% -4.33% • • Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with NASDAQ. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The WilderHill Clean Energy Index is a market-weighted index of 58 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2013 Annual Report Returns Since Inception (Average Annual Total Returns as of 12/31/13) FUND (INCEPTION DATE) AVERAGE ANNUAL TOTAL RETURNS NASDAQ COMPOSITE INDEX S&P 500 INDEX WILDERHILL CLEAN ENERGY INDEX Firsthand Technology Opportunities Fund (9/30/99) -1.25% 3.90% 4.54% • Firsthand Alternative Energy Fund (10/29/07) -6.81% 7.81% 5.29% -19.45% Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 12/31/13) INDUSTRY FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials 0.7% 9.2% Basic Materials • 4.4% Building Automation • 3.1% Communications 5.4% • Communications Equipment 6.9% • Computer 12.8% • Electrical Equipment • 5.7% Energy Efficiency • 6.3% Engineering Service • 4.6% Environmental Services • 1.4% Industrials • 5.5% Intellectual Property • 0.0% Internet 38.3% • Networking 0.6% • Other Electronics 1.4% 5.5% Peripherals 1.3% • Renewable Energy 4.8% 31.3% Semiconductor Equipment 2.7% • Semiconductors 9.1% 7.4% Social Networking 4.4% • Software 6.3% • Waste & Environment Service • 2.6% Net Other Assets and Liabilities 5.3% 13.0% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER Fellow Shareholders, This was a great year for the market, a great year tech, and an even better year for clean tech. The NASDAQ Composite Index hit a 13-year high (closing above 4,000 on November 26 for the first time since September 2000), the Dow Jones Industrial Average closed above 15,000 for the first time in history (on May 7) and finished the year at a record high 16,576, and the S&P 500 Index had its best year since 1997. The Federal Reserve remained indecisive throughout much of the second half of 2013 as to whether it would start tapering the bond-buying program it had implemented in 2008 in response to the sub-prime mortgage crisis. This indecision left some investors wary, but the Federal Reserve’s decision in September to delay tapering helped the markets close the year on record highs. The strong market rally helped Firsthand Technology Opportunites Fund bounce back from its negative returns in the first half of the year to finish the year up 31.80%. Unfortunately, the Fund trailed its primary benchmark, the NASDAQ Composite Index, which posted a gain of 40.17% for the year. Firsthand Funds has always maintained a long-term outlook, however, and I’m pleased that over the 5- and 10-year periods, Firsthand Technology Opportunities Fund has outperformed both the NASDAQ and the S&P 500 indices (please see pages 2 and 3 for performance history). Solar Soars The solar industry had a remarkable year. The solar module oversupply problem I talked about in this letter 12 months ago finally resolved thanks to increasing demand, and polysilicon pricing has begun to firm up. Nevertheless, an uptick in demand coupled with lower input costs helped lead solar stocks into heady territory in 2013. Firsthand Alternative Energy Fund had several outperformers in the solar space: Solar City (SCTY), up 376.28%; Sun Power (SPWR), up 430.43%; Jinko Solar (JKS), up 371.82%; SunEdison (SUNE), up 306.54%. Firsthand Alternative Energy Fund’s heavy weighting in renewable energy (31.3%) helped lift it 93.71% for the year, compared to its benchmark, the WilderHill Clean Energy Index, which finished 2013 up 58.54%. Mobile Movers Solar wasn’t the only big story in 2013. Social media continues to drive demand in the technology sector, and social media stocks were some of the top contributors to Firsthand Technology Opportunities Fund during the year. The growing user base for networking sites like Facebook (FB), Twitter (TWTR), Instagram, Pinterest, China’s Weibo, and others means a rapidly growing audience for advertisers. As more users 4 2013 Annual Report access these sites on their smartphones, mobile advertising is coming of age. The combination of improved mobile bandwidth and evolved, sophisticated IP addressable hardware (phones, wearable tech, and other devices) has resulted in a market ripe for monetization of mobile advertising strategies. Facebook, which struggled in 2012 to expand its reach to the mobile space, wants to capitalize on this revenue potential and, to that end, has been working diligently to increase its mobile user base. The hard work has begun to pay off: In October, the company announced that its mobile monthly active user base, as of the end of Q3, stands at 874 million—up 45% year-over-year.Facebook finished the year up 105.30%. Apple Although shares of Apple (AAPL) finished the year up 8.07%, its underperformance and position as Firsthand Technology Opportunities Fund’s largest holding combined to make the company a significant drag on Fund performance. We remain excited about Apple, and the recent partnership with China Mobile (CHL), China’s largest wireless provider with more than 767 million customers, speaks to the fact that there are still huge opportunities out there for the company. Furthermore, the strong “ecosystem” it has created around its products has led to exceptional customer loyalty, which should serve the company well, even between product cycles. Cloud Computing Winners and Losers Application delivery through the cloud is prevalent and real. All the underlying pieces are in place now—virtualization, application architecture, and the motivation from businesses to deliver their products via software-as-a-service (SaaS) models. As larger players like Amazon (AMZN) and Microsoft (MSFT) expand their cloud offerings, two of the early winners in the space—Rackspace (RAX) and VMWare (VMW) —are struggling to compete. The cloud hosting and virtualization companies were two of the biggest underperformers for Firsthand Technology Opportunities Fund this year, with Rackspace down 47.31%, and VMware down 4.71%. As the Federal Reserve continues to taper its bond-buying program, the U.S. economy appears ready to stand on its own. While some fear that the market has come too far too quickly, we are encouraged by the surprisingly strong gross domestic product growth in recent quarters. The technology sector remains a key driver of economic growth and we continue to work hard to identify the growth companies of tomorrow. Thank you for your continued investment in Firsthand Funds. Sincerely, Kevin Landis President, Firsthand Funds www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE (UNAUDITED) Example— In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2013 through December 31, 2013. Actual Expenses— The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes— The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. 6 2013 Annual Report Firsthand Technology Opportunities Fund BEGINNING ACCOUNT VALUE 7/1/13 ENDING ACCOUNT VALUE 12/31/13 EXPENSES PAID DURING PERIOD* 7/1/13 - 12/31/13 ANNUALIZED EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% Firsthand Alternative Energy Fund BEGINNING ACCOUNT VALUE 7/1/13 ENDING ACCOUNT VALUE 12/31/13 EXPENSES PAID DURING PERIOD* 7/1/13 - 12/31/13 ANNUALIZED EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 184/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Performance and Portfolio Discussion How did the Fund perform in 2013? Firsthand Technology Opportunities Fund (TEFQX) posted again of 31.80%, versus a 40.17% gain for the NASDAQ Composite Index and a 32.38% gain for the S&P 500 Index. For the six months ended December 31, 2013, Firsthand Technology Opportunities Fund gained 36.79% compared to a 23.58% gain for the NASDAQ Composite Index and a 16.30% gain for the S&P 500 Index. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2013, the Internet industry represented the portfolio’s largest weighting, followed by holdings in the computer and semiconductor industries. The portfolio’s exposure to the communications industry contributed most to the Fund’s underperformance versus its primary benchmark in 2013. Which individual holdings were the largest contributors to the Fund’s performance? China-based online entertainment company Tencent Holdings (no U.S. symbol) was one of the top contributors to Fund performance for the period, returning 98.55%. The company’s game portfolio, including popular web game League of Legends, helped it weather a decline in Chinese online ad spending. In September, Tencent announced that it had made an investment in China’s #3 search engine—Sohu (SOHU)—a move shat should help strengthen Tencent’s PC search presence. In November, Tencent announced its WeChat messenging service has nearly 272 million monthly active users worldwide (a 124.3% increase year-over-year). Another top performer was Amazon (AMZN), up 58.96% for the period. An online retail juggernaut, Amazon continues spending on infrastructure, including new office space and fulfillment centers, as well as expanding its offerings via its Amazon Web Services. The latter includes its digital streaming services and original programming. CEO and founder Jeff Bezos revealed in July that the company’s top 10 sellers worldwide in the second quarter were Kindle, KindleFire, digital content, and other digital products. There is talk of Amazon introducing a phone as well as a set-top box for televisions. The company has also begun testing AmazonFresh, a same-day grocery delivery service, on the West coast. Google (GOOG) continues to dominate the online search market and was another top contributor to Fund performance in 2013. Google’s revenue in 2012 was a record $50 billion, and in 2013, it beat that record, reaching $58 billion. Although Google’s cost-per-click decreased 11% over last year, its paid click revenue was up 31% year-over-year. Google also sold off Motorola Mobility at a significant loss during Q4, yet still finished the year up 58.43%, which is indicative of the continued strength of its search business. In 2013, Google accounted for roughly 32% of all digital ad spending worldwide. 8 2013 Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Performance and Portfolio Discussion China’s Internet search giant Baidu (BIDU) (also known as “China’s Google”) had a strong year, finishing up 77.37%. In mid-July the company announced its plans to buy Netdragon’s (no U.S. symbol) mobile applications business for $1.9 billion. This acqusition would make Baidu the largest mobile game/apps distributor in China. Baidu continues to invest heavily in expanding its mobile business. Rounding out the top five performers was Facebook (FB).The company anounced that its mobile monthly active user base, as of the end of 2013, stands at 945 million—up 39% year-over-year and 8.1% from the previous quarter.The social networking giant also finished Q4 with revenues of $2.6 billion—up 63% from the year-ago quarter. Facebook finished the year up 105.30%. Which holdings were the greatest detractors from the Fund’s performance? As the amount of data stored in the cloud continues its extraordinary growth, we remain bullish on the industry. However, cloud computing took a hit in 2013, with data center heavyweight, Rackspace (RAX) being one of the biggest detractors from Fund performance for the year, down 47.31%. Competition from companies like Amazon (AMZN) and Microsoft (MSFT), which are investing heavily in cloud-related business, has driven prices for cloud services down, hitting Rackspace’s earnings. Data center firm Equinix (EQIX) was another negative contributor, falling 13.94% in 2013. The company operates co-locations worldwide, and has reported a negative impact from currency fluctuation overseas. Nonetheless, Equinix opened data centers in Europe and Asia in 2013, and is also moving ahead with plans to convert to a Real Estate Investment Trust, which should lower its effective tax rate beginning in 2015. Another drag on Fund performance was VMWare (VMW). Shares of the virtualization company fell early in the year, due in part to the announcement that eBay and PayPal would stop using VMware’s software and switch to a free, open-source software. Shares rebounded 10% in mid-March on the news that VMWare and its parent company EMC Corp. (EMC) would create a spin-off unit to focus on data analytics, and the company reported solid earnings in Q2, Q3, and Q4, VMWare ended the year with lowered guidance on licensing revenue in the coming quarter, and finished the year down 4.71%. It was a mixed year for software giant Apple (AAPL). Although shares finished the year up 8.07%, the company underperformed, thereby negatively affecting Fund performance. The company’s earnings growth was flat in Q1 and Q2 was the first year-over-year earnings decline for Apple in 10 years, which has investors fearing continued slowing growth as the company matures. www.firsthandfunds.com 9 Fund Performance and Holdings Information (as of 12/31/13) Firsthand Technology Opportunities Fund vs. Market Indices FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND NASDAQ COMPOSITE INDEX S&P 500 INDEX Since Inception (9/30/99) -1.25% 3.90% 4.54% 10-Year 10.50% 8.82% 7.39% 5-Year 25.28% 22.95% 17.91% 3-Year 11.13% 17.84% 16.14% 1-Year 31.80% 40.17% 32.38% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % NET ASSETS % NET ASSETS Internet 38.3% Apple, Inc. 12.8% Computer 12.8% Amazon.com, Inc. 8.1% Semiconductors 9.1% Google, Inc., Class A 6.8% Communications Equipment 6.9% QUALCOMM, Inc. 6.4% Software 6.3% Baidu, Inc. – SP ADR 5.4% Communications 5.4% Pandora Media, Inc. 5.4% Renewable Energy 4.8% GT Advanced Technologies, Inc. 4.8% Social Networking 4.4% Tencent Holdings, Ltd. 4.8% Semiconductor Equipment 2.7% SINA Corp. 4.7% Other Electrnics 1.4% ARM Holdings, PLC – SP ADR 4.4% Peripherals 1.3% Advanced Materials 0.7% Networking 0.6% Net Other Assets and Liabilities 5.3% * Based on percentage of net assets as of 12/31/13. **Top 10 stock holdings total 63.6% of net assets. These holdings are current as of 12/31/13, and may not be representative of current or future investments. 10 2013 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND Performance and Portfolio Discussion How did the Fund perform in 2013? Firsthand Alternative Energy Fund (ALTEX) posted again of 93.71%, versus a 58.54% gain for the WilderHill Clean Energy Index and a 32.38% gain for the S&P 500 Index. For the six months ended December 31, 2013, Firsthand Alternative Energy Fund gained 28.63% compared to a 19.72% gain for the WilderHill Clean Energy Index and a 16.30% gain for the S&P 500 Index. Which industries had the greatest impact on the Fund’s performance? For the period ended December 31, 2013, renewable energy represented the portfolio’s largest weighting, followed by holdings in the advanced materials and semiconductor industries. The portfolio’s exposure to the renewable energy and advanced materials industries contributed most to the Fund’s outperformance versus its primary benchmark in 2013. Which individual holdings were the largest contributors to the Fund’s performance? Solar panel installer SolarCity (SCTY) was the top contributor to Fund performance for the period, returning 376.28% on the year. The news that China-based Suntech Power (STP) filed for bankruptcy in November indicated that China may be growing tired of propping up its solar industry, which helped buoy U.S.-based solar companies. SolarCity’s business model, which avoids hardware manufacturing and instead focuses on installation and financing, helps it weather the pricing issues that plague panel makers. Another top performer in 2013 was GT Advanced Technologies (GTAT), which posted a 187.79% gain for the year. The company makes equipment for solar and LED lighting products and also operates a sapphire division that manufactures crystallization furnaces and sapphire materials. Sapphire is used in Samsung’s (no U.S. symbol) new smart watch and the new fingerprint sensors in the latest iPhone. Apple (AAPL) is also rumored to be considering sapphire touch screen covers for the next-generation iPhone. Solar system provider SunPower (SPWR) was the Fund’s next largest contributor. Shares jumped 105.34% in Q1 alone and finished the year up 430.43%. In January, it was reported that SunPower had entered into a deal with Warren Buffett’s MidAmerican Energy Holdings Co. The company has also evolved from a solar module manufacturer, to a developer of residential, commercial, and utility-scale solar power plants. Another top contributor was SunEdison (SUNE). In May, SunEdison changed its name from MEMC Electronic Materials, reflecting its transition from a solar and semiconductor materials business to a solar energy provider. As its silicon wafer business became commoditized, the company began focusing on the downstream solar market www.firsthandfunds.com 11 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Performance and Portfolio Discussion to become a solar project developer. The change has begun to pay off and the company finished the year up 306.54%. China-based Jinko Solar (JKS) rounds out the top five performers for the Fund in 2013, returning 371.82% for the period. In the second quarter Jinko returned to profit after nearly two years of quarterly losses. The company also raised nearly $68 million in a secondary offering of 4.37 million new shares. Jinko is among the companies that have benefitted from the Chinese government’s low-cost loans and revised feed-in tariffs, which are expected to provide a significant boost to Chinese solar installations in coming years. Which holdings were the greatest detractors from the Fund’s performance? There were few negative performers for the Fund in 2013, with nearly all of our holdings at year end recording gains for the period. The biggest drain on Fund performance for the period was SMA Solar Technology AG (no U.S. symbol). SMA Solar is one of the world’s largest producers of power inverters, and although weak demand in Europe led it to forecast a loss for 2013, it finished the year up 20.78%. However, the Fund purchased shares late in November at an average cost of $39.68 per share and shares finished the year at $31.59, giving us a loss of 20.41%. Itron (ITRI), a maker of smart meters, also detracted slightly from Fund performance for the period, finishing down 7.00%. We still believe in the market for smart meters, both here and in Europe and Asia, but Itron is feeling some pain from the near-depletion of smart meter stimulus grant funds in the U.S., and the economic turmoil that continues to plague Europe. 12 2013 Annual Report Fund Performance and Holdings Information (as of 12/31/13) Firsthand Alternative Energy Fund vs. Market Indices FIRSTHAND ALTERNATIVE ENERGY FUND WILDERHILL CLEAN ENERGY INDEX S&P 500 INDEX Since Inception (10/29/07) -6.81% -19.45% 5.29% 5-Year 2.64% -4.33% 17.91% 3-Year -3.81% -13.43% 16.14% 1-Year 93.71% 58.54% 32.38% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % NET ASSETS % NET ASSETS Renewable Energy 31.3% GT Advanced Technologies, Inc. 9.1% Advanced Materials 9.2% Power Integrations, Inc. 6.5% Semiconductors 7.4% ABB, Ltd. 5.7% Energy Efficiency 6.3% SMA Solar Technology AG 4.7% Electrical Equipment 5.7% Quanta Services, Inc. 4.6% Industrials 5.5% Cree, Inc. 4.6% Other Electronics 5.5% Rockwood Holdings, Inc. 4.2% Engineering Service 4.6% SolarCity Corp. 4.2% Basic Materials 4.4% 3M Co. 3.4% Building Automation 3.1% SunEdison, Inc. 3.4% Waste & Environment Service 2.6% Environmental Services 1.4% Intellectual Property 0.0% Net Other Assets and Liabilities 13.0% * Based on percentage of net assets as of 12/31/13. **Top 10 stock holdings total 50.4% of net assets. These holdings are current as of 12/31/13, and may not be representative of current or future investments. www.firsthandfunds.com 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees Firsthand Funds, San Jose, California We have audited the accompanying statements of assets and liabilities of Firsthand Funds (the “Funds”), comprising respectively, Firsthand Technology Opportunities Fund and Firsthand Alternative Energy Fund, including the portfolios of investments as of December 31, 2013, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on those financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Funds are not required to have, nor were we engaged to perform, an audit of their internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2013, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Firsthand Funds as of December 31, 2013, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER, LLP Philadelphia, Pennsylvania February 18, 2014 14 2013 Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Portfolio of Investments (as of 12/31/13) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES MARKET VALUE COMMON STOCKS — 94.7% ($93,774,532) Advanced Materials (0.7%) Corning, Inc. $ Communications (5.4%) Equinix, Inc.* Gogo, Inc.* Rackspace Hosting, Inc.* Communications Equipment (6.9%) QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer (12.8%) Apple, Inc. Internet (38.3%) Akamai Technologies, Inc.* Amazon.com, Inc.* Baidu, Inc. - SP ADR* Google, Inc., Class A* Linkedin Corp.* Pandora Media, Inc.* SINA Corp.* Tencent Holdings, Ltd. Yandex NV, Class A* Networking (0.6%) Palo Alto Networks, Inc.* Other Electronics (1.4%) VeriFone Systems, Inc.* Peripherals (1.3%) EMC Corp. Renewable Energy (4.8%) GT Advanced Technologies, Inc.* see accompanying notes to financial statements www.firsthandfunds.com 15 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investments (as of 12/31/13) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES MARKET VALUE Semiconductor Equipment (2.7%) LAM Research Corp.* $ Semiconductors (9.1%) ARM Holdings, PLC - SP ADR Exar Corp.* Skyworks Solutions, Inc.* Social Networking (4.4%) Facebook, Inc.* Software (6.3%) Intuit, Inc. Oracle Corp. VMware, Inc., Class A* INVESTMENT COMPANY — (4.4%) Fidelity Institutional Money Market Fund (1) Total Investments — 99.1%(Cost $62,428,423) Other assets in excess of liabilities — 0.9% NET ASSETS — 100.0% $ * Non-income producing security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury Securities. SP ADRSponsored American Depositary Receipt see accompanying notes to financial statements 16 2013 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments (as of 12/31/13) INDUSTRY/COMPANY (% OF NET ASSETS) SHARES MARKET VALUE COMMON STOCKS —87.0% ($11,804,401) Advanced Materials (9.2%) Corning, Inc. $ Praxair, Inc. SunEdison, Inc.* Basic Materials (4.4%) Metalico, Inc.* Rockwood Holdings, Inc. Building Automation (3.1%) Johnson Controls, Inc. Electrical Equipment(5.7%) ABB, Ltd. - SP ADR Energy Efficiency (6.3%) ESCO Technologies, Inc. Honeywell International, Inc. Itron, Inc.* Engineering Service (4.6%) Quanta Services, Inc.* Environmental Services (1.4%) Advanced Emissions Solutions, Inc* Industrials (5.5%) 3M Co. United Technologies Corp. Intellectual Property (0.0%) Silicon Genesis Corp., Common (1)* 0 Other Electronics (5.5%) Cree, Inc.* Intevac, Inc.* see accompanying notes to financial statements www.firsthandfunds.com 17 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investments (as of 12/31/13) SHARES MARKET VALUE Renewable Energy (31.3%) Amtech Systems, Inc.* $ First Solar, Inc.* Gamesa Corp. Tecnologica S.A. GT Advanced Technologies, Inc.* Iberdrola S.A. JA Solar Holdings Co., Ltd. – ADR* JinkoSolar Holding Co., Ltd. - ADR* Motech Industries, Inc.* Orion Energy Systems, Inc.* Sharp Corp. SMA Solar Technology AG SolarCity Corp.* SunPower Corp., Class B* Trina Solar Ltd. - SP ADR* ULVAC, Inc.* Vestas Wind Systems A.S.* Yingli Green Energy Holding Co. - ADR* Semiconductors (7.4%) Exar Corp.* Power Integrations, Inc. Waste & Environment Service(2.6%) Covanta Holding Corp. PREFERRED STOCK — 0.0% ($0) Intellectual Property (0.0%) Silicon Genesis Corp., Series 1-C (1)* 0 Silicon Genesis Corp., Series 1-E (1)* 0 0 see accompanying notes to financial statements 18 2013 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investments (as of 12/31/13) SHARES MARKET VALUE INVESTMENT COMPANY — 13.0% ($1,762,733) Fidelity Institutional Money Market Fund (2) $ Total Investments —100.0% (Cost $12,979,641) Other assets in excess of liabilities — 0.0% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. The Fidelity Institutional Money Market Fund invests primarily in U.S. Treasury securities. ADR American Depositary Receipt SP ADR Sponsored American Depositary Receipt see accompanying notes to financial statements www.firsthandfunds.com 19 STATEMENTS OF ASSETS AND LIABILITIES December 31, 2013 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND ASSETS Investment securities: Acquisition cost $ $ Market value (Note 2) Foreign currency at value ($42,287 and $6,900) Receivable for securities sold — Receivable from dividends, interest, and reclaims — Receivable for capital shares sold TOTAL ASSETS LIABILITIES Payable to affiliates (Note 4) Payable for capital shares redeemed TOTAL LIABILITIES NET ASSETS $ $ Net Assets consist of: Paid-in-capital $ $ Accumulated net investment loss — — Accumulated net realized losses from security transactions and foreign currency transactions ) ) Net unrealized appreciation on investments and foreign currency NET ASSETS $ $ Shares outstanding Net asset value, redemption price and offering price per share (Note 2) $ $ see accompanying notes to financial statements 20 2013 Annual Report STATEMENTS OF OPERATIONS December 31, 2013 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND INVESTMENT INCOME Dividends $ $ Interest Foreign tax withholding ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees GROSS EXPENSES Trustees fees reimbursement ) ) TOTAL NET EXPENSES NET INVESTMENT LOSS ) ) Net Realized and Unrealized Gain (Loss) on Investments: Net realized gains from security transactions Net realized losses from purchased option transactions(1) ) — Net realized gains (losses) onforeign currency (3 ) 32 Net realized gains from written option transactions(1) — Net change in unrealized appreciation on investments and foreign currency Net change in unrealized appreciation on purchased options(1) — Net Realized and Unrealized Gain on Investments Net Increase In Net Assets Resulting From Operations $ $ Primary risk exposure is equity contracts. see accompanying notes to financial statements www.firsthandfunds.com 21 STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2013, and December 31, 2012 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Year Ended 12/31/13 Year Ended 12/31/12 FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gains from security transactions, purchasedoptions, foreigncurrency and written options Net change in unrealized appreciation on investments, purchased options,and foreign currency Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: From realized gains on investments ) — Total Distributions ) — FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds received in merger (Note 6) — Dividends reinvested — Payment for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of year End of year $ $ COMMON SHARE ACTIVITY: Shares sold Shares received in merger (Note 6) — Shares reinvested — Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year see accompanying notes to financial statements 22 2013 Annual Report STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2013, and December 31, 2012 FIRSTHAND ALTERNATIVE ENERGY FUND Year Ended 12/31/13 Year Ended 12/31/12 FROM OPERATIONS: Net investment loss $ ) $ ) Net realized gains (losses) from security transactions and foreign currency ) Net change in unrealized appreciation on investments and foreign currency Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Payment for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year $ $ COMMON SHARE ACTIVITY: Shares sold Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of year Shares outstanding, end of year www.firsthandfunds.com 23 FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share outstanding throughout each year FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND YEAR ENDED 12/31/13 YEAR ENDED 12/31/12 YEAR ENDED 12/31/11 YEAR ENDED 12/31/10* YEAR ENDED 12/31/09 Net asset value at beginningof year $ Income from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Distributions from: Realized capital gains ) — Net asset value at end of year $ Total return % % %) % % Net assets at end of year(millions) $ Ratio of gross expenses to average net assets before waiver % Ratio of net expenses to average net assets after waiver % Ratio of net investment loss to average net assets %) %) %) %) %) Portfolio turnover rate 21
